UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

 IN RE DOMESTIC AIRLINE TRAVEL
 ANTITRUST LITIGATION
                                                          MDL Docket No. 2656
 This Document Relates To:                            Misc. Action No. 15-1404 (CKK)
 ALL CASES

                           MEMORANDUM OPINION and ORDER
                                  (March 30, 2016)

       The issue before the Court is Plaintiffs’ request to lift the discovery stay for the limited

purpose of seeking discovery as to materials that the several Defendants have provided the

Government in response to subpoenas issued as part of an ongoing antitrust investigation. The

Court held a telephone conference call on the record on March 24, 2016, regarding this request.

Given that the parties presented their substantive arguments on the record in that call, the Court

concluded that further briefing on this matter was not necessary. However, the Court required the

parties to each provide a one-page Notice with citations to the cases on which they rely, which

the parties subsequently filed. See Notices, ECF Nos. 92-93. Upon consideration of the parties’

arguments, the record in this case, and the relevant legal authorities, the Court concludes that

lifting the discovery stay, even for a limited purpose, is not warranted at this time. Accordingly,

the Court DENIES Plaintiffs’ request.


Background
      Only a few facts are pertinent to the issue now before the Court. All of them pertain to the

timeline of this case. Pursuant to this Court’s [83] Order, Plaintiffs filed their [91] Consolidated

Amended Class Action Complaint on March 25, 2016. Through that Order, the Court also set a

briefing schedule for the motions to dismiss that Defendants intend to file. The briefing on those

motions will be completed no later than July 20, 2016.


                                                  1
Framework for Decision
     Plaintiffs essentially argue that their request would pose a minimal burden on Defendants

because they only seek materials that were previously provided to the Government. They also

argue that their inability to seek such materials prejudices them because it delays their ability to

seek class certification. Defendants respond that the sought-after discovery would, in fact,

burden them because of the privacy issues at stake and because they may assert objections to

discovery requests from a private party, as here, that differ from those they asserted in response

to the Government’s subpoenas. They also argue that the requested materials may not be

properly within the scope of discovery under the Consolidated Amended Class Action

Complaint. 1 See ECF No. 91. In essence, they argue that Plaintiffs have not shown any cause,

much less good cause, to justify even limited early discovery.

        Notably, both sides argue that the weight of authority is in their favor. But in the end, they

must acknowledge, as they do in part, that the results differ among district court judges who have

addressed similar issues, specifically in cases involving a request for early discovery as to

materials a party has provided to a government entity as part of an ongoing investigation. Indeed,

the essence of a district court’s discretion is that district judges have the responsibility to use

their best judgment to reach results molded to the particular needs of the cases before them. In

reviewing the cases on which the parties rely, see ECF Nos. 92-93, none of which are binding on

this Court, the unsurprising pattern that emerges is one of difference rather than uniformity. Even

courts grappling with the same type of issue now facing this Court—limited discovery as to

materials provided to government entities as part of ongoing investigations—differ in their

responses. Compare In re Rail Freight Fuel Surcharge Antitrust Litig., 1:07-MC-00489-PLF-


1
 The telephone conference occurred prior to the filing of the Consolidated Amended Class
Action Complaint.

                                                   2
GMH, ECF No. 114 (D.D.C. June 23, 2008) (Friedman, Paul, J.) (staying discovery until

resolution of motions to dismiss where antitrust plaintiffs sought limited discovery of documents

that the defendants had produced to the New Jersey Attorney General and to the Surface

Transportation Board) with In re Optical Disk Drive Antitrust Litig., No. 3:10-md-02143-RS,

ECF Nos. 370, 379 (N.D. Cal. 2011) (requiring production of materials provided to the

Government).

       Nonetheless, a common thread emerges from this variegated pattern: that it is essential to

assess the burden of providing the materials by the party asked to do so and the prejudice to the

party requesting those materials as a result of a delay in being able to receive them. See, e.g., In

re Lithium Ion Batteries Antitrust Litig., No. 13-md-02420 YGR, 2013 WL 2237887, at *1 (N.D.

Cal. May 21, 2013) (allowing discovery before filing of amended complaint with respect to

materials produced to Government, but not as to those defendants arguing that discovery would

be an undue burden). Moreover, the Court’s assessment of the burden of providing the materials

and the prejudice caused by any delay guides the Court’s determination of whether there is good

cause to lift the discovery stay, in part, and to allow limited discovery before the parties meet and

confer regarding a proposed Scheduling Order and Case Management Plan. Cf. Sky Angel U.S.,

LLC v. Nat'l Cable Satellite Corp., 296 F.R.D. 1, 2 (D.D.C. 2013) (citing 8A Charles Alan Wright

et al., Federal Practice and Procedure § 2046.1, at 288 (3d ed. 2010)) (showing of good cause

necessary for discovery before Rule 26(f) conference). The Court now turns to an assessment of

the burdens and prejudices associated with the pending request.


Analysis
      In these circumstances, and based on the parties’ representations on the record, the Court

concludes that there is a burden on Defendants, while the potential prejudice to Plaintiffs caused



                                                  3
by delay is minimal, if not non-existent. Therefore, the Court will deny at this time Plaintiffs’

request to lift the discovery stay in order to allow limited discovery.

       With respect to the burden on Defendants, it is important to consider that Defendants’

responses to Plaintiffs’ discovery request may differ properly from their responses to the

Government’s subpoenas requesting the materials in question. Relatedly, Defendants’ privacy

interests militate against providing the materials now when they, possibly, may never have to be

provided in this case. Even a protective order cannot fully dissipate the burden of responding to

the request and providing responsive materials. Those issues are best left untouched until after

the Court resolves Defendants’ planned motions to dismiss.

       With respect to Plaintiffs’ apparent concern that the Court has set an expectation that

class certification will be complete by February 2017, in light of language in the Court’s order

appointing interim class counsel, that concern is unfounded. 2 The Court does expect the parties

to move expeditiously, as well as cooperatively, in advancing this case, as they have been doing

thus far. The Court similarly expects the parties to move this case speedily towards the class

certification stage, assuming that the Court resolves the planned motions to dismiss in Plaintiffs’

favor. That said, the Court has set no deadline of February 2017 for class certification. The Court

plans to review the appointment of interim class counsel at that time to ensure that this case is

moving forward. That timeline for reviewing the appointment is not a deadline for class

certification but rather a mechanism to review the appointment of Plaintiffs’ interim class



2
  The Court’s appointment order stated the following: “These designations shall remain for a
period of one year until February 7, 2017, or until certification of the class in the instant action,
whichever is sooner. In the event that the class has not been certified by February 7, 2017, and
this litigation remains ongoing, the Court shall either reappoint or select new Plaintiffs’ Interim
Class Counsel to act on Plaintiffs’ behalf.” Order Appointing Plaintiffs’ Interim Class Counsel,
ECF No. 76, at 3-4.

                                                   4
counsel. (On the off-chance that a class is certified before such time, that would clearly

necessitate the appointment of “actual,” rather than interim, class counsel.) The Court could not

and does not expect Plaintiffs to engage in class certification discovery while discovery is stayed.

Nor does the Court expect to receive a motion for class certification on a timeline that assumes

that class certification discovery had been ongoing since Day One of this case. In other words,

any substantive expectations of the Court regarding class certification in connection with the

Court’s February 2017 review of the appointment of counsel are aspirational rather than

definitive—a nudge rather than a cliff.

       In that light, the Court concludes that there is no prejudice from delaying Plaintiffs’

receipt of any documents provided to the Government until the Court resolves the planned

motions to dismiss and moves to the discovery phase of this case. Moreover, insofar as there is

some minimal prejudice to Plaintiffs from this delay, the Court concludes that the burden on

Defendants of responding to the discovery request and providing any responsive materials

outweighs any such prejudice. Therefore, the Court finds that there is no good cause to lift the

discovery stay, even for a limited purpose, or to allow early discovery prior to the resolution of

the planned motions to dismiss and before the parties meet and confer regarding a proposed

Scheduling Order and Case Management Plan.

       For all of these reasons, the Court DENIES Plaintiffs’ request to lift the discovery stay in

this case for the limited purpose of allowing discovery as to the materials that the several

Defendants have provided to the Government as part of the related ongoing antitrust

investigation.


   SO ORDERED.
                                                          /s/
                                                      COLLEEN KOLLAR-KOTELLY
                                                      United States District Judge
                                                 5